GUDGEL, Judge,
concurring in part, dissenting in part:
I do not agree with the majority that Ball Homes, Inc. v. Volpert, supra, holds that K.R.S. 413.135 is constitutional in all respects. In fact, Justice Palmore stated in the Ball Homes case that, if a right of action for the type of negligence sued on exists when a questioned limitations statute is enacted, Sections 14, 54 and 241 of the Kentucky Constitution prevent the statute from being applied to defeat any such claim prior to the time it comes into existence. Moreover, in Ball Homes, the only claim asserted was for breach of implied warranty, and the court’s holding was limited to a determination that there was no constitutional impediment to applying the statute because actions for breach of implied war*353ranty against a vendor of real estate were not recognized by our courts until two years after K.R.S. 413.135 was enacted. Therefore, while I agree that Ball Homes is dis-positive as to the issue of whether the statute was constitutionally applied to appellants’ claim for breach of implied warranty in the instant action, I must dissent from the majority to the extent that they also hold that Ball Homes is dispositive of the issue of whether K.R.S. 413.135 defeats appellants’ tort claim for damages for negligent construction because Saylor v. Hall, Ky., 497 S.W.2d 218 (1973), holds that such a cause of action existed prior to the enactment of K.R.S. 413.135.
The actual issue before us, as I see it, is whether the protection afforded by the holding in Saylor v. Hall, supra, is limited to tort actions for negligent construction which cause personal injury. If Saylor v. Hall, supra, is not so limited, then we should hold that the court unconstitutionally applied K.R.S. 413.135 to bar appellants’ tort claim for property damages.
I have expressed my views on this issue previously in a dissenting opinion in a case which the Supreme Court chose to decide on other grounds. It is my view that Saylor v. Hall, supra, squarely holds that K.R.S. 413.-135 may not be constitutionally applied to destroy any action for negligent construction before the action exists, and that such an action does not exist until the actor’s negligent conduct has actually produced loss or damage. In the case at bar, no loss or damage was incurred by appellants before water leakage problems developed in 1973. Accordingly, because all of appellants’ claims for negligent construction were commenced within five years of the first date upon which a cause of action existed, I believe the court erred in applying the statute. Thus, I would reverse that portion of the court’s judgment which adjudges that appellants’ claims for negligent construction are barred by K.R.S. 413.135.